DETAILED ACTION
Applicant’s reply, filed 21 September 2022 in response to the non-final Office action mailed 23 June 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-6 are pending, wherein: claims 1-6 have been amended. Further: 1) Applicant’s filed specification amendment, wherein Applicant has opted to delete from the specification original recitation/limitations, and support therefore, is acknowledged; and  2) Applicant’s filed replacement drawings are accepted in part: the objection to figures 4 and 7-8 is withdrawn, however the objection to figure 5 remains as said figure still contains non-English characters (see below). 

Drawings
The drawings are objected to because FIGURE 5 contains non-English text/characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (KR 10-1890267 B1; using English translation provided with original KR document on PTO-892).
	Ahn teaches lead-free radiation shielding sheets, and methods of making the same, comprising a rubber base polymer and dispersed therein radiation shielding materials comprising the combination of tungsten, antimony and bismuth (abstract; description). Ahn teaches the tungsten is present from 250-350 parts, the antimony is present from 250-350 parts and the bismuth is present from 70-150 parts, per 100 parts rubber, each having particle sizes of 1 to 20 µm, and further teaches optional inclusion of 70-150 parts of gadolinium oxide (description; example).
	Ahn teaches the method of mixing the rubber with tungsten, antimony and bismuth powders, kneading and dispersing, and forming a sheet by extrusion-molding to obtain a sheet of desired thickness (description; example). Ahn teaches the rubber is a ‘Soviet stage’ rubber to which may be further added a zinc oxide, an oxidizing/vulcanizing agent of sulfur, thiocarbamate or thuram (instant peptizing). Ahn further teaches the rubber is selected from isoprene rubber, nitrile butadiene rubber, and mixtures thereof. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (JP 2014080560 A; using English translation provided with the JP document on the PTO-892).
Regarding claims 1-2 and 5, Takiguchi teaches rubber molded articles, and methods of making the same, comprising 100 parts of a rubber, 100 to 3000 parts of inorganic particles having particle sizes of 30-100µm, 0.01 to 15 parts of a rubber vulcanizing agent, and further optional rubber additives (description). Takiguchi teaches the rubber is selected from diene rubbers including isoprene rubber, etc., nitrile rubbers, olefin rubbers, etc. (unvulcanized rubber (A)), and teaches the vulcanizing agent selected from sulfur-based agents, organic peroxides, and azo compounds (instant peptizing). Takiguchi teaches the method of forming a mixture of rubber, solvent, inorganic particles and additives and mixing/kneading in conventional mixers, volatilizing the solvent, casting or injection molding, drying and molding into a desired shape having a desired body thickness, including molding to sheets (see preparation; see process; see rubber moldings).
	Takiguchi teaches that the inorganic particles are selected from metals having desired specific gravity values, including preferably tungsten, antimony, and bismuth metals or metal oxides (see inorganic particle (C); examples) usable alone or in combinations of two or more.  Takiguchi teaches a total of 100 to 3000 parts of inorganic particles, teaches two or more inorganic particles and exemplifies and prefers each of tungsten, antimony and bismuth metals/metal oxides. As such Takiguchi renders obvious to one of ordinary skill in the art the combination of tungsten and antimony and/or bismuth.
“It is prima facie obvious to combine two compositions each of which is taught by the prior aft to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art," In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Furthermore, Takiguchi teaches combinations of two or more inorganic particles for a total of 100 to 3000 parts per 100 parts rubber. While Takiguchi does not specifically teach amounts with respect to each of tungsten, antimony and/or bismuth, Takiguchi does render obvious the combination and it is generally held that common sense motivates one of ordinary skill to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Alternatively, Takiguchi teaches selection of the metals is based upon desired specific gravity values and selection of amount is based on dispersibility in and flexibility of the resultant rubber composition. As such, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of the respective two or more inorganic materials and would have been motivated to do so to obtain a rubber composition having the desired degree of dispersed particles and desired flexibility of the obtained product.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 4 and 6, Takiguchi renders obvious the method and sheets as set forth above and further teaches optional inclusion of rubber additives including vulcanization accelerators, co-curing agents, fillers, vulcanization aids, crosslinking aids, vulcanization retarders, lubricants, anti-aging agents, colorants, tackifiers, plasticizers, stabilizers, antistatic agents, etc. added to the rubber composition during kneading (see mixing process).

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejections of claims 1-6 are withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C. 102(a)(1) rejection of claims 1-6 as anticipated by Ahn (KR 10-1890267B1) is maintained. Applicant’s arguments (Remarks) have been fully considered but were not found persuasive. 
	Applicant argues that Ahn is not proper prior art under 102(a)(1) “because the publication of Ahn (01 October 2018) is after the filing date of the present application (26 July 2018). This argument is not persuasive. Notably the instant application filing date is 26 January 2021 claiming priority to a 371 Application (PCT/KR2019/009214) whose filing date is 25 July 2019. The instant application also claims foreign priority to KR 10-2018-0086955 which has a filing date of 26 July 2018. As Applicant has failed to perfect the foreign priority document, the effective filing date of the instant application is 25 July 2019. As such, the Ahn reference published 1 October 2018 and having different inventorship, does in fact constitute proper prior art under 35 U.S.C. 102(a)(1). 

	The 35 U.S.C. 102(a)(1) rejection of claims 1-2 and 4-6 as anticipated by Smith (US 7,274,031) is withdrawn only as a result of Applicant’s filed claim amendments removing bismuth limitations.  

	The 35 U.S.C. 103 rejection of claims 1-2 and 4-6 as unpatentable over Takiguchi (JP 2017080560 A) is maintained. Applicant’s arguments (Remarks) have been fully considered but were not found persuasive. Applicant argues all 103 rejections together.
	Applicant argues that “it is not a purpose or teaching of the present invention to mix tungsten and antimony in a 1:1: ratio”. This argument is neither persuasive nor accurate and Applicant’s attention is directed to the independent claims which recite 250 to 450 parts tungsten and 250 to 500 parts antimony. An argument of a 1:1 ratio of tungsten and antimony for a total of 100 to 3000 parts per 100 parts rubber, as rendered obvious by Takiguchi (see above) substantially overlaps with and meets the claimed amount recitations. Applicant’s argument that the purpose of the instant claims is to use more antimony than tungsten in order to “make the sheet lighter” is not reflected in the instant claims which allows for more tungsten than antimony, equivalent amounts of tungsten and antimony, and contains no limitations as to the ‘adjusted ratio’ alleged by Applicant. It is further noted that the density/weight of the resultant sheet, which Applicant’s arguments allege/imply to be critical are not recited in the instant claims. 
	Applicant’s arguments as to gadolinium are not germane to the Takiguchi rejection.
	Applicant’s arguments to claim 5 are substantially the same as those to claim 1, which have been responded to by the Examiner above, and are similarly not persuasive.

	The 35 U.S.C. 103 rejection of claims 1-6 as unpatentable over Jungermann (US 7,384,576) is withdrawn only as a result of Applicant’s filed claim amendments removing bismuth limitations. 
	It is noted that Applicant makes the argument that “it is not a purpose or teaching of the present invention to mix tungsten, antimony and gadolinium”. Applicant’s attention is drawn to instant claims 1 and 3 which do in fact require the combination and mixing of tungsten, antimony and gadolinium (claim 3). The point Applicant is attempting to make here is neither clear nor in line with the instant claim limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767